Citation Nr: 0325362	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to non-Hodgkin's lymphoma.

2.  Entitlement to service connection for endolymphatic 
hydrops, to include tinnitus and dizziness, as secondary to 
non-Hodgkin's lymphoma.

3.  Entitlement to an increased (compensable) evaluation for 
non-Hodgkin's lymphoma.

(The issues of entitlement to secondary service connection 
for an eye disorder manifested by blurred vision, a seizure 
disorder, upper and lower gastrointestinal disorders, 
prostatic intraepithelial neoplasia with loss of sexual 
function, and herniated nucleus pulposus at L4-5 were  the 
subject of an earlier decision on September 4, 2002.)





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
September 1961 and from December 1961 to September 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to service connection for 
endolymphatic hydrops, to include tinnitus and dizziness, as 
secondary to non-Hodgkin's lymphoma and to an increased 
(compensable) evaluation for non-Hodgkin's lymphoma are the 
subject of the  remand portion of this decision.





FINDING OF FACT

Service connected non-Hodgkin's lymphoma caused peripheral 
neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to or the result of 
service connected non-Hodgkin's lymphoma.  38 C.F.R. 
§ 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim for secondary service connection for peripheral 
neuropathy which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  In view of the fact that this decision grants the 
veteran's claim for secondary service connection for 
peripheral neuropathy, further evidence is not needed to 
substantiate that claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides the issue of entitlement to service 
connection for peripheral neuropathy as secondary to non-
Hodgkin's lymphoma at this time and the Board will, 
therefore, proceed to consider that issue on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).  

In the veteran's case, service connection is in effect 
for non-Hodgkin's lymphoma, and he has contended that 
such disability caused the development of peripheral 
neuropathy.

When seen at a service department hospital clinic in 
November 1995, the veteran complained of numbness in the 
lateral sides of both hands and in the heels.  It was 
noted that he had been diagnosed with peripheral 
neuropathy in the fingers following chemotherapy.

In August 1999, E.C.R., MD, one of the veteran's treating 
physicians at the service department hospital stated an 
opinion that his peripheral neuropathy was likely a 
result of the intrathecal chemotherapy which he received 
for NHL (non-Hodgkin's lymphoma).

The Board requested that a VA specialist in neurology 
review the veteran's pertinent medical records, examine 
him, and offer an opinion on the question of whether it 
was more likely, less likely, or at least as likely as 
not that peripheral neuropathy, if found, was caused or 
aggravated by chemotherapy in 1989 and 1990 for non-
Hodgkin's lymphoma.  In June 2003, an examining VA 
neurologist reported an impression of peripheral 
neuropathy related to chemotherapy in 1989-1990 for non-
Hodgkin's lymphoma, with a recent exacerbation of 
peripheral neuropathy related to chemotherapy for a 
recurrence of non-Hodgkin's lymphoma in November 2001.

Because the competent medical evidence of record shows 
that non-Hodgkin's lymphoma caused peripheral neuropathy, 
secondary service connection for peripheral neuropathy is 
established.  See 38 C.F.R. § 3.310(a) (2003).

ORDER

Service connection for peripheral neuropathy as secondary to 
non-Hodgkin's lymphoma is granted.


REMAND

The Board has determined that VA's duty to assist the veteran 
in the development of his claim of entitlement to service 
connection for endolymphatic hydrops, to include tinnitus and 
dizziness, as secondary to non-Hodgkin's lymphoma requires 
that he be afforded an opportunity to be examined by a 
specialist in otolaryngology, who will be requested to offer 
an opinion as to whether the veteran suffers from 
endolymphatic hydrops/Meniere's disease and, if so, the 
likely etiology of that disorder.

Accordingly, this case is REMANDED for the following:

Arrangements should be made for the veteran to be 
examined by a specialist in otolaryngology.  It is 
imperative that the examiner review the pertinent 
medical records in the claims file.  The examiner 
should offer an opinion on the following question: Is 
it more likely, less likely, or at least as likely as 
not that endolymphatic hydrops/Meniere's disease, if 
found, was caused or aggravated by chemotherapy in 
1989-1990 and/or November 2001? A rationale for the 
opinion expressed should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims of 
entitlement to secondary service connection for endolymphatic 
hydrops, to include tinnitus and dizziness, as secondary to 
non-Hodgkin's lymphoma and to a compensable evaluation for 
non-Hodgkin's lymphoma may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case (SSOC) and an opportunity to respond thereto.  
Pursuant to the VCAA, the SSOC should notify the veteran of 
the evidence which would be needed to substantiate his claims 
and whether VA or the claimant is expected to obtain and 
submit any such evidence.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



